
	
		I
		112th CONGRESS
		2d Session
		H. R. 4983
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on women’s sports bras of
		  stretch fabric with textile or polymer-based electrodes knit into or attached
		  to the fabric and that incorporate connectors designed to secure an electronic
		  transmitter that transmits physiological information from the electrodes to
		  compatible monitor.
	
	
		1.Women’s sports bras of
			 stretch fabric with textile or polymer-based electrodes knit into or attached
			 to the fabric and that incorporate connectors designed to secure an electronic
			 transmitter that transmits physiological information from the electrodes to a
			 compatible monitor
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Women’s sports bras of stretch fabric with textile or
						polymer-based electrodes knit into or attached to the fabric and that
						incorporate connectors designed to secure an electronic transmitter that
						transmits physiological information from the electrodes to a compatible monitor
						(provided for subheading 6212.10.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
